        Case 1:18-md-02865-LAK Document 255 Filed 01/07/20 Page 1 of 5
                                                                        I   i;G~n~-;=-·=sD=N=Y=.=====: I
                                                                        Ji DOCUMENT
UNITED STATES DISTRICT COURT                                            II ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x                                  ! DOC#:~------
In re                                                                   !)~AT~~ILED: l /         7 / 202.0     --jl
CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND                                                  18-md-2865 (LAK)
LITIGATION

This paper applies to: 18-cv-5053 (LAK)
-------------------------------------x


                                   MEMORANDUM OPINION

                               Appearances:

                                       Martin H. Kaplan
                                       Kari Parks
                                       GUSRAE KAPLAN NUSBAUM PLLC
                                       Attorneys for Third-Party Plaintiffs

                                       Brian S. Fraser
                                       Kristen G. Niven
                                       AKERMANLLP
                                       Attorneys for Third-Party Defendant


LEWIS A. KAPLAN, District Judge.

               This is one of many actions brought by the Customs and Tax Administration of the

Kingdom of Denmark ("SKAT") to recover funds allegedly obtained from it by fraud. 1 The matter is

before the Court on a motion by third-pmiy defendant ED&F Man to dismiss the third-party claims

of defendants and third-party plaintiffs the Goldstein Plan and Sheldon Goldstein (collectively,

"Goldstein") under Rule 12(b)(2) and on forum non conveniens grounds [18-md-2865, DI-239].




              The Court assumes the parties' familiarity with the facts underlying this matter and discusses
              them only as necessary to resolve it.
           Case 1:18-md-02865-LAK Document 255 Filed 01/07/20 Page 2 of 5




                                                                                                           2

                                                  Facts 2

                At all relevant times, Goldstein was located in New York. From 2012 through 2019,

it had a brokerage account in New York that was used by ED&F Man, its U.K.-based broker. 3

Goldstein alleges that ED&F Man would transfer money to and from that brokerage account in the

course of making foreign investments on Goldstein's behalf. 4 Goldstein alleges also that ED&F Man

collected "significant fees" for this work. 5

                The general theory of Goldstein's complaint is that if, as plaintiff alleges, Goldstein is

liable to SKAT for submitting fraudulent tax vouchers to the Danish government, then ED&F Man

ultimately was responsible and should be liable to Goldstein. In its twelve causes of action, Goldstein

alleges that in the course of investing its money, ED&F Man injured Goldstein by submitting the

fraudulent tax vouchers and engaging in related conduct that was negligent, fraudulent, and constituted

a breach of various agreements between the parties and associated contractual and fiduciary duties.



                                                Discussion

                "In order for a court to exercise specific jurisdiction over a claim, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an occurrence




       2

                See generally In re SKAT Tax Refimd Scheme Litig., 356 F. Supp. 3d 300 (S.D.N.Y. 2019).
       3

                Goldstein Cmplt. ,r,r 105, 114 [18-md-2865, DI-240-1].
       4

                             ,r,r 113-15; id. ,r,r 168-93 (explaining how this process worked with regard to
                See, e.g., id.
                investments in Danish securities).

               Id.   ,r 115.
            Case 1:18-md-02865-LAK Document 255 Filed 01/07/20 Page 3 of 5




                                                                                                             3

that takes place in the forum State."6 "[T]he selection and repeated use of New York's banking

system, as an instrument for accomplishing the alleged wrongs for which the plaintiffs seek redress,

constitutes purposeful av ailment of the privilege of doing business in New York so as to permit the

subjecting of [the defendant] to specific jurisdiction."7

                By engaging in a long-term business relationship with a New York entity, ED&F Man

purposefully availed itself of the benefits of doing business in New York. And by withdrawing

Goldstein's money from a New York brokerage account, using it in ways allegedly injurious to a New

York entity (Goldstein), returning the money and any earnings and proceeds to that account, and

charging Goldstein fees for this work, ED&F Man repeatedly reached into New York in the course of

doing business with Goldstein. As Goldstein's claims arise out of these purposeful contacts with New

York, and asserting jurisdiction under these circumstances would comport with traditional notions of

fair play and substantial justice, the Court has specific personal jurisdiction over ED&F Man. For

similar reasons, this suit is authorized by at least two provisions of New York's long-arm statute.'

                District courts have the discretion to dismiss a case for forum non conveniens subject

to a three-factor analysis.



        6

                Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773, 1780 (2017)
                (brackets, citation, and quotation marks omitted).
        7

                Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 171 (2d Cir. 2013)
                (citations, quotation marks, and alterations omitted); id. (emphasizing that this conclusion is
                patticularly appropriate where the use of a New York bank account is "recurring").
        8

                See N.Y. C.P.L.R. § 302(1) (authorizing jurisdiction over nondomiciliaries where their
                decisions to transact business within New Yark or supply services in the state give rise to the
                lawsuit); id. § 302(3) (same where a defendant's tortious act giving rise to a lawsuit causes
                injury to a person or property in New York and the defendant regularly does or solicits
                business in New York or derives substantial revenue from the state).
            Case 1:18-md-02865-LAK Document 255 Filed 01/07/20 Page 4 of 5




                                                                                                              4

                "At step one, a court determines the degree of deference properly accorded the
                plaintiffs choice of forum. At step two, it considers whether the alternative forum
                proposed by the defendants is adequate to adjudicate the patties' dispute. Finally, at
                step three, a court balances the private and public interests implicated in the choice of
                forum." 9

The alternative forum ED&F Man proposes is the United Kingdom.

                Although Goldstein today is located in Florida, traveling to and retaining counsel in

New York would be far more convenient for it than litigating in the United Kingdom, where Goldstein

has no apparent presence. The patties agreed via contract that the United Kingdom would be an

adequate forum for adjudicating their disputes, a fact that the Court accepts as true. But they did not

select the United Kingdom (or any jurisdiction) as their exclusive forum. The private interest factors,

as often is true, largely cancel each other out.

                But the public interest weighs strongly in favor of adjudicating this dispute in New

York. Goldstein has not filed a new lawsuit against ED&F Man but instead has brought third-party

claims against it in SKAT's lawsuit against Goldstein. SKAT's lawsuit was filed, and is pending, in

this Coutt. 10 In some respects, Goldstein's third-party complaint functions like a claim for indemnity,

as its premise is that if Goldstein is liable to SKAT, then ED&F Man is liable to Goldstein. In this

sense, the need to adjudicate the third-patty claims - and the factual findings that would underlie such

adjudication-depends upon the resolution ofSKAT's claims.

                The United States has an interest, expressed in the multidish·ict litigation transfer



        9

                Norex Petroleum Ltd. v. Access Industries, Inc., 416 F.3d 146, 153 (2d Cir. 2005).
        JO

                See Skatteforvaltningen v. Goldstein Law Group PC 401 (K) Profit Sharing Plan, No. 18-cv-
                5053 (LAK) (S.D.N.Y.). Although this lawsuit is consolidated with others for pretrial
                purposes, the fact that it originally was filed in this Court ensures that neither SKAT's claims
                nor Goldstein's third-party claims will be remanded to a different forum for trial.
          Case 1:18-md-02865-LAK Document 255 Filed 01/07/20 Page 5 of 5




                                                                                                                5

statute, in resolving efficiently ( and often in a single forum) factually related proceedings over which

it has jurisdiction. 11 And requiring Goldstein to litigate its claims, asserted here in its third-party

complaint, in a foreign court would risk complicating these consolidated proceedings and generating

conflicting findings on the question of Goldstein's liability to SKAT.               These outcomes would

undermine the public interest in the efficient resolution of Goldstein's claims, SKAT's claims, and

perhaps even some of the many other claims raised throughout this multidistrict litigation.




                                                 Conclusion

                The motion to dismiss Goldstein's third-party complaint [18-md-2865, DI-239] is

denied. ED&F Man's alternative request for a stay is denied. As ED&F Man elected not to challenge

Goldstein's claims under any other provision of Rule 12(b), any such arguments are waived. 12

                SO ORDERED.

Dated:          January 7, 2020




                                                                United States District Judge

         I!

                See 28 U.S.C. § 1407 (noting that a purpose of multidistrict litigation is achieving the
                efficiency benefits of coordinating related matters in a single forum for pretrial purposes).
         12

                ED&F Man states in a footnote to its memorandum that "it does not waive and explicitly
                reserves its right to assert defenses to and make a motion to dismiss the Third-Party Complaint
                or any other claims against [it] for failure to state a claim pursuant to [Rule] 12(c)." Whatever
                effect, if any, this statement may have, it does not alter the fact that ED&F Man has foregone
                its opportunity to argue under Rule 12(b)(6) that Goldstein has failed to state a claim for relief
                on any of its twelve counts. See FED. R. CIV. P. 12(g)(2) ("Except as provided in Rule
                12(h)(2) or (3), a party that makes a motion under this rule must not make another motion
                under this rule raising a defense or objection that was available to the party but omitted from
                its earlier motion.").
